Case 2:19-cv-07046-MWF-FFM Document 24 Filed 10/15/19 Page 1 of 3 Page ID #:817



   1   DAVIDA BROOK (275370)
       dbrook@susmangodfrey.com
   2   LORA J. KRSULICH (315399)
       lkrsulich@susmangodfrey.com
   3   SUSMAN GODFREY L.L.P.
       1900 Avenue of the Stars, Suite 1400
   4   Los Angeles, CA 90067
       Telephone: (310) 789-3100
   5   Facsimile: (310) 789-3150
   6   VINEET BHATIA (Pro Hac Vice)
       vbhatia@susmangodfrey.com
   7   SUSMAN GODFREY L.L.P.
       1000 Louisiana, Suite 5100
   8   Houston, TX 77002
       Telephone: (713) 651-9366
   9   Facsimile: (713) 654-6666
  10   Attorneys for Plaintiff
  11   GREGORY BLATT

  12

  13                        UNITED STATES DISTRICT COURT
  14                      CENTRAL DISTRICT OF CALIFORNIA
  15

  16    GREGORY BLATT,                        Case No. 2:19-cv-07046-MWF-FFMx
  17                       Plaintiff,         PLAINTIFF’S REQUEST FOR
                                              JUDICIAL NOTICE
  18            v.
                                              Judge:   Hon. Michael W. Fitzgerald
  19    ROSETTE PAMBAKIAN and                 Ctrm.:   5A
        SEAN RAD; and DOES 1 – 10,            Date:    November 4, 2019
  20    inclusive                             Time:    10:00 a.m.
  21                       Defendants.
  22

  23

  24

  25

  26

  27

  28



       6905200v1/016409
Case 2:19-cv-07046-MWF-FFM Document 24 Filed 10/15/19 Page 2 of 3 Page ID #:818



   1                          REQUEST FOR JUDICIAL NOTICE
   2           Pursuant to Federal Rule of Evidence 201, Plaintiff Greg Blatt respectfully
   3   requests the Court take judicial notice of the following exhibits, true and correct
   4   copies of which are attached hereto:
   5
                Exhibit         Description
   6

   7            X         A true and correct copy of Plaintiff’s Opposition to Defendants’
                          Motion to Compel Arbitration and Dismiss or Stay Litigation,
   8                      Pambakian v. Blatt, No. 2:19-cv-7053 (C.D. Cal. Sept. 25, 2019),
   9                      ECF No. 45

  10
                Y         A true and correct copy of the New York Supreme Court’s
  11                      Decision and Order, Rad v. IAC/Interactive Corp., Index No.
  12                      654038/2018 (N.Y. Supreme Ct. June 13, 2019).

  13
                Z         A true and correct copy of a video of Sean Rad’s August 14, 2018
  14                      CNN interview. The video is titled, Tinder co-founders and early
  15                      employees sue dating app’s owners for billions, and is available at
                          https://money.cnn.com/video/news/2018/08/14/tinder-lawsuit-
  16                      orig.cnnmoney/index.html.
  17

  18           Court Filings. Exhibits X and Y are court filings that are the proper subject
  19   of judicial notice. “Courts regularly take judicial notice of proceedings in other courts
  20   and facts that ‘can be accurately and readily determined from sources whose accuracy
  21   cannot reasonably be questioned.’” Perez v. Kroger Co., 336 F. Supp. 3d 1137, 1141
  22   (C.D. Cal. 2018) (citing Fed. R. Evid. 201(b)(2)); see also Montantes v. Inventure
  23   Foods, No. 14-cv-1128-MWF, 2014 WL 3305578, at *2 (C.D. Cal. July 2, 2014)
  24   (stating that courts “take judicial notice of proceedings in other courts . . . if those
  25   proceedings have a direct relation to matters at issue”). Moreover, “because court
  26   filings are ‘capable of accurate and ready determination by resort to sources whose
  27   accuracy cannot reasonably be questioned,’ pleadings filed and orders issued in
  28   related litigation are proper subjects of judicial notice under Rule 201.” McVey v.
                                                  1
       6905200v1/016409
Case 2:19-cv-07046-MWF-FFM Document 24 Filed 10/15/19 Page 3 of 3 Page ID #:819



   1   McVey, 26 F. Supp. 3d 980, 984 (C.D. Cal. 2014) (collecting cases); see also
   2   Rodriguez v. Disner, 688 F.3d 645, 660 n.11 (9th Cir. 2012) (taking judicial notice
   3   of briefs filed in related case).
   4           Public Video Referenced In Complaint. Exhibit Z is the publicly available
   5   video of one of the interviews at issue in the Complaint and is also the proper subject
   6   of judicial notice. Courts have readily taken judicial notice of publicly available
   7   videos when the videos are referenced in the Complaint and are the subject of the
   8   claims in the complaint. See City of Inglewood v. Teixeira, CV-15-1815-MWF, 2015
   9   WL 5025839, at *2 (C.D. Cal. Aug. 20, 2015) (granting request for judicial notice of
  10   six   YouTube      videos).   The   video     in   question   is    available   online   at
  11   https://money.cnn.com/video/news/2018/08/14/tinder-lawsuit-
  12   orig.cnnmoney/index.html. Together with this filing, Plaintiff will file a Notice of
  13   Manual Filing and send a copy of the video to the Court. Plaintiff will also serve a
  14   courtesy copy of the video on all parties.
  15           Accordingly, pursuant to Federal Rule of Evidence 201(b), Plaintiff
  16   respectfully requests that, in ruling on Plaintiff’s Opposition to Defendants’ Special
  17   Motion to Strike, the Court take judicial notice of these exhibits.
  18
       Dated: October 15, 2019                     DAVIDA BROOK
  19                                               VINEET BHATIA
                                                   LORA J. KRSULICH
  20                                               SUSMAN GODFREY L.L.P.
  21
                                                   By: /s/ Vineet Bhatia
  22                                                     Vineet Bhatia
  23                                                      ATTORNEYS FOR PLAINTIFF
                                                          GREGORY BLATT
  24

  25

  26

  27

  28
                                                    2
       6905200v1/016409
